DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Response to Amendment
Amendment filed 6/20/2022 has been entered and fully considered. Claims 1, 2, 4, 6-9, 11 and 13-17 are pending. Claims 1, 2, 4, 6, 7, 14 and 15 are withdrawn. Claims 3, 5, 10 and 12 are cancelled. Claims 1 and 8 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered and were addressed in the Advisory Action dated 7/15/2022


 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THALER et al. (US 2009/0105062).
With respect to claim 8, THALER et al. discloses a sinterable powder mixture (Title) comprising a transition metal diboride powder and silicon carbide powder (Paragraph [0009], [0029], [0030]-[0033]). The metal diboride is a chromium diboride (Paragraph [0033]). 
The chromium diboride necessarily has a melting point lower than a sublimation point of the silicon carbide (See claim 9). 
THALER et al. discloses that the average particle size of the metal boride is less than 20 microns, or less than 10 microns. The silicon carbide has an average particle size of less than 20 microns, or less than 5 microns (Paragraph [0031]). While THALER et al. does not explicitly disclose that the average particle size of the silicon carbide is less than that of the metal boride, the scope of the size range for each component includes such. Specifically, the ranges provided for each component includes the sizes of each being the same in size, the size of the metal boride being larger than the silicon carbide (e.g., the metal boride having an average size of about 20 microns while the silicon carbide has an average size of about 5 microns) or the size of the metal boride being smaller than the size of the silicon carbide (e.g., the silicon carbide having and average size of about 20 microns while the metal boride has an average size of about 10 microns). THALER et al. also discloses that the metal boride may also have an average size of not more than 4 microns (Paragraphs [0036]). 
Thus, the scope of THALER et al. appears to include an average particle size of the silicon carbide is larger than that of the metal boride. Given that the average particles size of the metal boride is given an even more specific range of less than 20 microns, preferably less than 10 microns and not more than 4 microns, it would appear that THALER et al. provides a bit more specificity directed towards the silicon carbide powder having a larger average particle size than the metal boride. The courts have generally held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie of obviousness exists. See, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144, I. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the silicon carbide with a larger average grain size than the metal carbide of THALER et al., for its particle strengthening effect (Paragraph [0030]) and to ensure a closed porosity and simple and inexpensive manufacturing processes (Paragraph [0041], [0007]). 
With respect to claim 9, THALER et al. discloses that the metal boride is a chromium diboride (Paragraphs [0033] and [0030]). 
With respect to claim 11, THALER et al. discloses that the silicon carbide powder has an average particle size of between 5 and 20 microns (Paragraph [0031]). 


________________________________________________________________________
Claims 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over THALER et al. (US 2009/0105062) in view of TANI et al. (US 5,034,355).
With respect to claims 13 and 16, THALER et al. does not explicitly disclose that that the molar ratio of silicon carbide to chromium diboride is in the claimed ranges. TANI et al. discloses a composite material formed of silicon carbide and metal boride, such as chromium diboride (Column 3, lines 33-55). The volume ratio of the silicon carbide to the metal boride is from 5 to 50 vol% metal boride and the remainder silicon carbide so that the fracture toughness is improved while maintaining oxidation resistance at high temperatures (Column 3, lines 55-63). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the silicon carbide and chromium diboride of THALER et al. in a ratio of 5 to 50 vol% metal boride and the remainder silicon carbide so that the fracture toughness is improved while maintaining oxidation resistance at high temperatures. 
When the silicon carbide (molar mass is 40 g/mol and density is 3.21 g/cm3) is present in an amount of 75 vol% and the chromium diboride (molar mass is 73.6 g/mol and density is 6.17 g/cm3)is present in an amount of 25 vol% the molar amount of silicon (at 100 cm3) is about 6 mols (e.g., (75cm3*3.21g/cm3)/40g/mol) and the molar amount of chromium diboride is about 2 mol (e.g., (25cm3*6.17g/cm3)/73.6g/mol). Thus, the ratio of silicon carbide to chromium diboride is about  3:1, or 3. This molar ratio is also the eutectic ratio of these components (See instant published paragraph [0033]). 
With respect to claim 17, THALER et al. does not explicitly disclose that that the molar ratio of silicon carbide to chromium diboride is in the claimed ranges. TANI et al. discloses a composite material formed of silicon carbide and metal boride, such as chromium diboride (Column 3, lines 33-55). The volume ratio of the silicon carbide to the metal boride is from 5 to 50 vol% metal boride and the remainder silicon carbide so that the fracture toughness is improved while maintaining oxidation resistance at high temperatures (Column 3, lines 55-63). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the silicon carbide and chromium diboride of THALER et al. in a ratio of 5 to 50 vol% metal boride and the remainder silicon carbide so that the fracture toughness is improved while maintaining oxidation resistance at high temperatures. 
When the silicon carbide (molar mass is 40 g/mol and density is 3.21 g/cm3) is present in an amount of 51.1 vol% and the chromium diboride (molar mass is 73.6 g/mol and density is 6.17 g/cm3)is present in an amount of 48.9 vol% the molar amount of silicon (at 100 cm3) is about 4.1 mols (e.g., (51.1cm3*3.21g/cm3)/40g/mol) and the molar amount of chromium diboride is about 4.1 mol (e.g., (48.9cm3*6.17g/cm3)/73.6g/mol). Thus, the ratio of silicon carbide to chromium diboride is about  1. This molar ratio is also the eutectic ratio of these components (See instant published paragraph [0033]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745